Case 2:20-cv-10949-LVP-MJH ECF No. 32-1 filed 04/27/20 PagelD.1044 Page 1of2 -

EXHIBIT A

 

 
Case 2:20-cv-10949-LVP-MJH ECF No. 32-1 filed 04/27/20 PagelD.1045 Page 2 of 2

 

 

 

 

 

 

7r30 UOREOYISSE|D Jenueyy N MaN SyVLNI ozozezrt
1r50 uoneoyIssEiD jenueyy € ea M3IASY eee loz0zz
190 y van MaIAaY So ozoznzi
XENV UOHEOYISSe|D jenueyy ¢ vaW NG/30 Qa OZOZILE/i
X3Na UONBOYISse|D jenueyy y PAW MGIARY Pe O20zirz
a] XSN3 UOHeoYIsse|D jenuey ¥ pan M3IASY > ozoziarz
00-901-2M-xaNa X3Na UORBOYIsse|D jenueyy y raw MaIAaY leauge NOIS Oz0zeLiz
18D paubjssy sAORS ‘UOSBSY SpjaAO S8PLUBAQ NINSeY Me}ATezU} redk] ssejg Ag uoneaussei :3jeq
SOWY TSVHOIN ‘NOYSNVD ‘eweN
BLOEZi00Z0Z —:p| Bupjoog
PrEePLZ0 =p eye
LJoL  :eBey Bugsy] jueung
Wa eL:z seu Aso}SI}-4 Buisno}-} e}ewu] ueqziewuewes :q| sesh
OZ0z/81/v0 © -:e1eq SIO SHWEYS AYUNOD puepeg

 

EE Lah pr aattttemen araee,
